Citation Nr: 0018615	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from February 1976 to 
February 1979 and from May 1990 to February 1992.

This appeal arose from a December 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which had awarded service connection 
for a bilateral hearing loss disability, assigning it a 
noncompensable disability evaluation.  In April 1998, the 
veteran testified at a personal hearing at the RO; in May 
1998, the hearing officer issued a decision which confirmed 
and continued the denial of the benefit sought.  In August 
1999, the Board of Veterans' Appeals (Board) remanded this 
case so that a Travel Board hearing could be scheduled.  In 
May 2000, the veteran and his wife testified at a personal 
hearing before a member of the Board sitting in New Orleans.

A review of the record indicated that the veteran was last 
examined by VA in August 1997.  During his May 2000 personal 
hearing testimony, he stated that his hearing had worsened 
since that examination.  Therefore, it is determined that 
another VA examination would be useful in ascertaining the 
current nature and degree of severity of the service-
connected bilateral hearing loss disability.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA audiological evaluation in 
order to ascertain the current nature and 
degree of severity of the veteran's 
service-connected bilateral hearing loss 
disability.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected bilateral hearing loss 
disability.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




